                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



ELLEN F. EBRAHIM et al.,                       :
                                               :
                                   Plaintiffs, :
                                               :        Civil Action No. 18-10967 (SRC)
                      v.                       :
                                               :                     ORDER
WALMART, INC. et al.,                          :
                                               :
                                  Defendants. :
                                               :
                                               :

CHESLER, District Judge

       This matter having come before this Court following the Report and Recommendation

(“R&R”) filed on May 29, 2019 by Magistrate Judge Waldor, pursuant to FED. R. CIV. P. 72(b)

and L. CIV. R. 72.1(a)(2); and the Court having the inherent power, pursuant to Link v. Wabash

R. Co., 370 U.S. 626, 630 (1962), to sua sponte dismiss a case for failure to prosecute; and the

Court having reviewed the R&R and the relevant submissions; and no objections having been

received; and good cause appearing,

       IT IS on this 11th day of July, 2019,

       ORDERED that this Court hereby ADOPTS the R&R (Docket Entry No. 20) filed on

May 29, 2019; and it is further

       ORDERED that the Complaint is hereby dismissed with prejudice; and it is further

       ORDERED that this case shall be marked CLOSED.


                                                s/Stanley R. Chesler
                                               STANLEY R. CHESLER, U.S.D.J.
